Mr. Justice Baume delivered the opinion of the court. 2. Set-ore and recoupment, § 10*-—when elaim for commissions proper subject for set-off. In an action by a brewing company to recover for beer sold defendant, the latter’s claim to commissions under an agreement with plaintiff by which he was to receive a fixed commission for securing new customers the amount of such commissions to depend upon the daily consumption of beer by such new customers, is a proper subject of set-off, and is none the less liquidated because requiring extrinsic evidence that such new customers had sold the requisite number of barrels of beer.